                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


  GLEN FOLSOM,

          Plaintiff,

  vs.                                                   Case No. CIV-19-1068-D


  WARDEN SHARP, et al.

          Defendants.



                            ORDER TRANSFERRING CASE


        This matter comes before the Court for review of the Report and Recommendation

issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). Judge Erwin finds that proper venue for Plaintiff’s claims under

42 U.S.C. § 1983 regarding his confinement at the Oklahoma State Penitentiary in

McAlester, Oklahoma, lies in the United States District Court of the Eastern District of

Oklahoma, and that the case should be transferred to that district.

        The record reflects no timely objection to the Report nor request for additional time

to object.     Plaintiff was expressly advised of both the right to object and the implied

waiver rule.     See R&R at 4.   Therefore, the Court finds that Plaintiff has waived further

review of the issues addressed in the Report.    See Moore v. United States, 950 F.2d 656,

659 (10th Cir. 1991); see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th
Cir. 1996).     Further, for the reasons stated by Judge Erwin, the Court finds that the

recommended transfer is warranted pursuant to 28 U.S.C. § 1404(a) or § 1406(a). 1

        IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 14]

is ADOPTED as set forth herein. This action is TRANSFERRED to the United States

District Court of the Eastern District of Oklahoma.

        IT IS SO ORDERED this 20th day of February, 2020.




    1
       Judge Erwin does not cite statutory authority for the transfer but relies on caselaw allowing
a change of venue “in the interest of justice” under § 1404(a). See R&R at 2-3. However, if
venue is improper in this district, § 1406(a) authorizes a transfer of the case to a judicial district
where it could have been brought in order to cure the defect in venue.
                                                  2
